Citation Nr: 1210417	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-12 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a headache/blackout disorder, to include as residuals of a traumatic brain injury.  

2.  Entitlement to service connection for a sleep disorder, to include as secondary to residuals of a traumatic brain injury.  

3.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.  

4.  Entitlement to an increased rating for chondromalacia patella, right knee, status post arthroscopy and lateral patellar release with degenerative changes, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for chondromalacia patella, left knee, status post arthroscopy and lateral patellar release with degenerative changes, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to June 1979.  

These matters come before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA) that denied increased ratings for chondromalacia patella of the right and left knees; a September 2008 rating decision that denied service connection for residuals of traumatic brain injury; a June 2009 rating decision that, in relevant part, denied service connection for a sleep disorder; and a November 2010 rating decision that denied entitlement to automobile and adaptive equipment or for adaptive equipment only.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in November 2011.  A transcript of the proceeding is in the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  

The issues of entitlement to service connection for a headache/blackout disorder, to include as residuals of a traumatic brain injury, entitlement to service connection for a sleep disorder, to include as secondary to service-connected disability, and entitlement to automobile and adaptive equipment or for adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  On November 3, 2011, prior to the promulgation of a decision in the appeal, the Board was informed by the Veteran in testimony during a personal hearing that a withdrawal of his appeal on the issue of entitlement to an increased rating for chondromalacia patella, right knee, status post arthroscopy and lateral patellar release with degenerative changes was requested.  

2.  On November 3, 2011, prior to the promulgation of a decision in the appeal, the Board was informed by the Veteran in testimony during a personal hearing that a withdrawal of his appeal on the issue of entitlement to an increased rating for chondromalacia patella, left knee, status post arthroscopy and lateral patellar release with degenerative changes was requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for chondromalacia patella, right knee, status post arthroscopy and lateral patellar release with degenerative changes by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

2.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for chondromalacia patella, left knee, status post arthroscopy and lateral patellar release with degenerative changes by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  In the present case, the appellant testified at his November 2011 hearing before the undersigned Veterans Law Judge that he wished to withdraw his appeal on the issues issue of entitlement to increased ratings for chondromalacia patella, right and left knees, status post arthroscopy and lateral patellar release with degenerative changes.  (Travel Board Hearing transcript, page 2).  Hence, there remain no allegations of errors of fact or law for appellate consideration on these matters.  Accordingly, the Board does not have jurisdiction to review the appeal on the issues and they are dismissed.  


ORDER

The appeal of the issue of entitlement to an increased rating for chondromalacia patella, right knee, status post arthroscopy and lateral patellar release with degenerative changes, is dismissed.  

The appeal of the issue of entitlement to an increased rating for chondromalacia patella, left knee, status post arthroscopy and lateral patellar release with degenerative changes, is dismissed.  


REMAND

In a November 2010 rating decision, the RO denied the Veteran's claim for entitlement to automobile and adaptive equipment or for adaptive equipment only.  In a January 2011 statement, the Veteran requested that this decision be "reconsidered."  The benefit sought was again denied by the RO in an August 2011 rating decision.  The Board finds that although the Veteran requested that the claim be reconsidered, the Board finds that this submission should be construed as a notice of disagreement.  The benefit remained denied and there is no indication that the Veteran withdrew his disagreement as to the initial determination.  He has not been provided with a statement of the case on the issue.  In a case in which an appellant has expressed disagreement in writing with a decision by an agency of original jurisdiction, and the agency of original jurisdiction failed to issue a statement of the case, the Board should remand the matter for appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board is required to remand the issue.  

The Veteran has asserted that he sustained a head injury in service when he passed out and hit his head on a curb when he was sick with pneumonia and appendicitis.  He has also reported that he experienced blackouts and headaches in service after this incident and that those symptoms remain present.  His service treatment reports confirm complaints of headaches (see service treatment records dated July 12, 1976, and June 21, 1977), vertigo (see service treatment records dated July 12, 1976, August 26, 1976, September 12, 1976 and June 21, 1977), blackouts (see service treatment records dated August 11, and 23, 1976), and feeling faint or weak (see service treatment record dated August 26, 1976) - particularly after his appendectomy.  There is no indication that a chronic headache disorder was diagnosed.  

VA outpatient treatment reports show that the Veteran has complained of chronic headaches.  (See for example, a December 1982 VA Hospital Summary and a November 2010 VA medicine clinic staff note).  The Veteran was afforded a VA examination in June 2008, and the examiner concluded that the Veteran did not have any "cognitive" residuals of a traumatic brain injury due to blackout spells during service.  However, the examiner did not comment as to whether the Veteran had a chronic headache/blackout disorder that had its onset in service.  

Consequently, the Board finds that the medical evidence is not sufficient upon which to decide the claim.  Therefore, the Board concludes that another VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2011).  

The issue of whether the Veteran is entitled to service connection for a sleep disorder, to include as secondary to residuals of a traumatic brain injury is inextricably intertwined with the issue of entitlement to service connection for a headache/blackout disorder, to include as residuals of a traumatic brain injury.  As such, adjudication of the issue is deferred pending completion of the action requested below. 

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case on the issue of entitlement to automobile and adaptive equipment or for adaptive equipment only, pursuant to a notice of disagreement issued as to a November 2010 rating decision, so that the Veteran may have the opportunity to complete an appeal on the issue (if he so desires) by filing a timely substantive appeal.  

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for chronic headaches and blackouts since his discharge from service.  After securing the necessary release(s), the RO should obtain these records, including VA outpatient treatment reports during the appeal period.  (Duplicate records should not be placed in the claims file).  

3.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed headache/blackout disorder.  The claims file must be made available to the examiner for review prior to the examination.  

The examiner must review the entire claims file in conjunction with the examination, including the Veteran's service treatment records and lay statements and testimony.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records including his service treatment records, and a full clinical evaluation, the examiner should answer the following questions and identify the basis upon which the opinion(s) are based:  

a.  Is at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has a chronic headache disability that began in or is otherwise related to his active military service, including any service-connected disability?  In rendering the opinion, the clinician must specifically consider service treatment records dated July 12, 1976, and June 21, 1977 which reflect complaints of headaches.
.
b. Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has a chronic blackout disability or vertigo that began in or is otherwise related to his active military service, including any service-connected disability.  In rendering the opinion, the clinician must specifically consider service treatment records as follows: vertigo (see service treatment records dated July 12, 1976, August 26, 1976, September 12, 1976 and June 21, 1977), blackouts (see service treatment records dated August 11, and 23, 1976), and feeling faint or weak (see service treatment record dated August 26, 1976).

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims for entitlement to service connection for a headache/blackout disorder, to include as residuals of a traumatic brain injury; and for a sleep disorder, to include as secondary to residuals of traumatic brain injury.  If any benefit sought on appeal is not granted, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


